Citation Nr: 1102034	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-23 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral strain, 
to include whether new and material evidence has been submitted 
to reopen a previously denied claim.  

2.  Entitlement to service connection for a right knee injury, to 
include whether new and material evidence has been submitted to 
reopen a previously denied claim.    

3.  Entitlement to service connection for a left knee injury, to 
include whether new and material evidence has been submitted to 
reopen a previously denied claim.    

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for passive-aggressive 
personality disorder.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for dizziness.  

6.  Entitlement to service connection for chronic tonsillitis. 

7.  Entitlement to service connection for strep throat.    

8.  Entitlement to service connection for psychiatric disability, 
to include major depressive disorder and posttraumatic stress 
disorder (PTSD).  

9.  Entitlement to service connection for traumatic brain injury 
(TBI), claimed as head trauma.  

10.  Entitlement to service connection for short term memory 
loss.  

11.  Entitlement to service connection for mental fatigue.  

12.  Entitlement to service connection for left leg length 
difference.  

13.  Entitlement to service connection for flat feet. 

14.  Entitlement to service connection for impotence.  

15.  Entitlement to service connection for prostate cancer, 
claimed as due to herbicide exposure.  

16.  Entitlement to service connection for hemorrhoids.  

17.  Entitlement to a compensable rating for bilateral hearing 
loss.  

18.  Entitlement to a compensable evaluation for migraine 
headaches, prior to September 22, 2009.  

19.  Entitlement to a rating in excess of 10 percent for migraine 
headaches, beginning September 22, 2009.  

20.  Entitlement to a compensable initial evaluation for 
pseudofolliculitis barbae with scars, prior to September 22, 
2009.  

21.  Entitlement to an initial rating in excess of 10 percent for 
pseudofolliculitis barbae with scars beginning September 22, 
2009.  

22.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to April 1971 
and from July 1971 to January 1979.  

This case comes to the Board of Veterans' Appeals (Board) from 
various rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
adjudicated the issues on appeal.  

In December 2008, the Board remanded the claims of service 
connection for mental fatigue, short-term memory loss, left knee, 
right knee, passive aggressive personality disorder, major 
depressive disorder, low back, residuals of a head injury, and 
PTSD.  The Board also remanded the claim for a TDIU.  

With regard to the issues of service connection for chronic 
tonsillitis, left leg length difference, flat feet, and 
impotence, the Veteran's original claims were denied in a January 
2007 rating decision on the basis that the evidence did not show 
a current diagnosis related to service.  The RO received a notice 
of disagreement (NOD) in February 2007, but did not then issue a 
statement of the case (SOC).  Rather, the RO issued a second 
rating decision in October 2009 finding that the Veteran did not 
submit new and material evidence necessary to reopen these 
claims.  (The RO issued a SOC addressing the issues and notifying 
the Veteran of his appellate rights after he filed a timely NOD 
disagreeing with the October 2009 rating decision.)  In light of 
this history, these are original claims rather than petitions to 
reopen.  See 38 C.F.R. §§ 19.29, 19.30, 20.200.

Similarly, the RO denied the Veteran's original claim of service 
connection for depression in June 2004.  The Veteran filed a 
timely NOD, and the RO issued a SOC in August 2008.  In September 
2008, the RO received a VA Form 9 in which the Veteran indicated 
that he wished to appeal all the issues in the SOC.  Hence, the 
issue remains on appeal from the Veteran's original claim.  See 
38 C.F.R. §§ 19.29, 19.30, 20.200.

Following the RO's most recent adjudication of the issue, the 
Veteran submitted additional evidence pertinent to the claim of 
service connection for a low back disorder.  The record does not 
show that he submitted a waiver of initial RO review of this 
evidence.  Because the Board is granting the Veteran's claim, 
however, remand is not required to afford RO review of the 
evidence.  The Board can thus proceed with appellate review on 
that issue.  38 C.F.R. 20.1304; see Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When this case was before the Board in December 2008, the Board 
reopened the Veteran's claim of service connection for PTSD and 
remanded that claim.  Further, as noted above, the Veteran has 
perfected an appeal seeking service connection for depression.  
Subsequent to the Board's December 2008 remand, the United States 
Court of Appeals for Veterans Claims (Court) decided Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The record shows that the 
Veteran has been diagnosed as having a host of psychiatric 
conditions, and consistent with Clemons, the Board finds that the 
scope of his claim of service connection for psychiatric 
disability should be construed based on the reasonable 
expectations of a non-expert, self-represented claimant, and the 
evidence developed during the claims process.  Thus, in light of 
his contentions and the state of the record, the Board has 
identified the Veteran's de novo claim of service connection for 
psychiatric disability as set forth on the title page.  Id.  

The following issues have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction (AOJ):  
(1) a petition to reopen the claim of service connection for 
toxic encephalopathy; (2) entitlement to service connection for 
tinnitus, and entitlement to an earlier effective date for the 
award of service connection for (3) migraine headaches, (4) 
bilateral hearing loss, and (5) pseudofolliculitis barbae.  
Therefore, the Board does not have jurisdiction over these 
issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for (1) a right knee disorder; 
(2) a left knee disorder; (3) chronic tonsillitis; (4) strep 
throat; and (5) psychiatric disability, to include major 
depressive disorder and PTSD; plus the claims for increased 
ratings for (6) migraine headaches; (7) bilateral hearing loss; 
and (8) pseudofolliculitis barbae with scars; and (9) a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service 
connection for a low back disorder in a February 1980 rating 
decision.  He was notified of the denial in writing, but he did 
not file a timely notice of disagreement.  

2.  The evidence received since the February 1980 rating decision 
is neither cumulative nor redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claim of service connection for a 
low back disorder, and raises a reasonable possibility of 
substantiating the claim.  

3.  The RO denied the Veteran's original claims of service 
connection for a right knee disorder and a left knee disorder in 
a June 2004 rating decision.  He was notified of the denial in 
writing, but he did not file a timely notice of disagreement.  

4.  The evidence received since the June 2004 rating decision is 
neither cumulative nor redundant of evidence of record at the 
time of the prior denial, relates to unestablished facts 
necessary to substantiate the claims of service connection, and 
raises a reasonable possibility of substantiating the right knee 
and left knee claims.  

5.  The Veteran's prior claim of service connection for a 
personality disorder was denied based on the law, rather than the 
facts, and the law still defines personality disorders as not 
diseases or injuries within the meaning of applicable 
legislation.

6.  The Board denied a claim of service connection for dizziness 
in December 2008.

7.  The evidence received since the December 2008 Board decision 
is cumulative and redundant of evidence of record at the time of 
the prior denial, and it does not, when considered with previous 
evidence of record, relate to unestablished facts necessary to 
substantiate the claim, or otherwise raise a reasonable 
possibility of substantiating the claim.  

8.  The Veteran sustained a head injury during service, but did 
not experience chronic complications or residuals of the head 
injury during service, and the preponderance of the evidence 
shows that the Veteran does not have a disorder related to the 
in-service head injury.  

9.  Short-term memory loss and mental fatigue are not chronic 
disabilities for which VA compensation benefits may be awarded.

10.  The Veteran's leg length discrepancy, which clearly and 
unmistakably preexisted his second period of active service, is 
not shown by clear and unmistakable evidence to have not been 
aggravated during the period of service.

11.  The weight of the probative evidence is in relative 
equipoise on the question of whether the Veteran's low back 
disorder, manifested by degenerative disc disease, is related to 
injury or disease incurred during his active service.  

12.  The Veteran's flat feet did not manifest in service or until 
many years after service separation, and the disorder is not 
related by credible or competent evidence to any incident during 
service.

13.  The Veteran's impotence did not manifest in service or until 
many years after service separation, and the disorder is not 
related by credible or competent evidence to any incident during 
service.

14.  The Veteran's prostate cancer is not shown to be due to 
herbicide exposure or any other event or incident of his active 
service.  

15.  Although not noted at service entrance, the record contains 
clear and unmistakable evidence showing that the Veteran's 
hemorrhoids preexisted entrance into service in July 1971 and 
were not aggravated therein.


CONCLUSIONS OF LAW

1.  Because evidence received since the final February 1980 
rating decision is new and material, the claim of service 
connection for a low back disorder is reopened.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.156 (2010).

2.  Because evidence received since the final June 2004 rating 
decision is new and material, the claim of service connection for 
a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.102, 3.156 (2010).

3.  Because evidence received since the final June 2004 rating 
decision is new and material, the claim of service connection for 
a left knee disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 2002); 38 C.F.R. § 3.102, 3.156 (2010).

4.  The criteria for reopening a claim of service connection for 
a personality disorder are not met.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.303(c) (2010).  

5.  The Veteran has not submitted new and material evidence for 
the purpose of reopening the previously denied claim of service 
connection for dizziness.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
2002); 38 C.F.R. § 3.102, 3.156 (2010).  

6.  The Veteran does not have current residuals of traumatic 
brain injury due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2010).

7.  The Veteran does not have a current disorder manifested by 
short-term memory loss due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

8.  The Veteran does not have a current disorder manifested by 
mental fatigue due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, (2010).

9.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a leg length discrepancy is due to 
disease or injury that was aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2010).

10.  By extending the benefit of the doubt to the Veteran, a low 
back disability manifested by degenerative disc disease, is due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2010).

11.  The Veteran does not have a disorder manifested by flat feet 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

12.  The Veteran does not have a disorder manifested impotence 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

13.  The Veteran does not have a disability manifested by 
prostate cancer due to disease or injury that was incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

14.  The Veteran does not have a current disability manifested by 
hemorrhoids due to disease or injury aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Specific to requests to reopen, a Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims decided below has been accomplished.  In particular, 
with regard to the petition to reopen the claims of service 
connection for a low back disorder, a left knee disorder, and a 
right knee disorder, plus the claims of service connection for 
leg length discrepancy and a low back disorder, no further 
notification or assistance is required as the action taken below 
is favorable to the Veteran.   

With regard to the remaining claims, the VCAA duty to notify has 
been satisfied most recently by an August 2009 RO letter, which 
fully addressed what evidence was required to substantiate the 
claims and the respective duties of VA and a claimant in 
obtaining evidence.  In a separate August 2009 letter, the 
Veteran was notified of the criteria for reopening his claims and 
the criteria for establishing the underlying claims for service 
connection.  See Kent, 20 Vet. App. 1.  These August 2009 letters 
also advised the Veteran of the five Dingess elements, to 
specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.  Although a document fully meeting the VCAA's notice 
requirements was not provided to the Veteran before the rating 
decisions on appeal, the claims were fully developed and then 
readjudicated most recently in February 2010, which was after all 
required notice was provided.  Accordingly, the Board finds that 
any arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims decided below.  First, 
the Veteran's service treatment record (STR) is on file, and the 
claims file contains all available records from the VA and non-VA 
sources the Veteran identified as having relevant records, 
including Social Security Administration (SSA) records.  The 
Veteran has not identified (nor has his service representative), 
and the file does not otherwise indicate, that there are any 
additional pertinent records that should be obtained before the 
appeal is adjudicated by the Board.  

Second, the Veteran was afforded VA examinations in connection 
with the claims decided below.  Although the Veteran has 
indicated that the VA examinations were inadequate, the Board 
finds that the VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
pertinent medical history, his lay assertions and current 
complaints, and because they describe the claimed disabilities in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The 
Board accordingly finds no reason to remand for further 
examination.    

Finally, the Veteran was advised of his entitlement to a hearing 
before the RO and before the Board in conjunction with the issues 
on appeal, but he has not requested such a hearing.  

In light of this evidentiary development, the Board finds that 
all necessary facts have been properly developed in regard to the 
Veteran's claims, and no further assistance is required in order 
to comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claims.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also finds that there was substantial compliance with 
the December 2008 Board remand directives regarding the claims 
for mental fatigue, short-term memory loss, left knee, right 
knee, passive aggressive personality disorder, low back and 
residuals of a head injury.  A remand by the Board confers upon 
the claimant, as a matter of law, the right to compliance with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  
Nonetheless, it is only substantial compliance, rather than 
strict compliance, with the terms of a remand that is required.  
See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding 
substantial compliance where an opinion was provided by a 
neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the Veteran 
a letter complying with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This was 
accomplished by the RO upon remand in August 2009.  The Board's 
remand also instructed the AMC/RO to schedule the Veteran for a 
VA examination regarding his claim of service connection for TBI.  
This was accomplished in September 2009.  Accordingly, the Board 
finds that the Board's December 2008 remand directives were 
substantially complied with; accordingly, no further remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries, 22 Vet. App. at 104-05. 

In conclusion, because all duties to notify and assist have been 
satisfied, the Board will proceed with consideration of the 
merits of the appeal.  

II.  Analysis

A.  Petitions to Reopen

The Veteran is seeking to reopen his previously denied claims of 
service connection for (1) lumbosacral strain; (2) a left knee 
disorder; (3) a right knee disorder; (4) passive-aggressive 
personality disorder; and (5) dizziness.  

If new and material evidence is received during an applicable 
appellate period following a RO decision (1 year for a rating 
decision and 60 days for a SOC) or prior to an appellate (Board) 
decision (if an appeal was timely filed), the new and material 
evidence will be considered as having been filed in connection 
with the pending claim that was pending at the beginning of the 
appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 
Vet. App. 461, 466 (2009).  Further, except as otherwise 
provided, if at any time following issuance of a decision VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided a prior 
claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c).

Otherwise, to reopen and review a claim that has been previously 
denied, new and material evidence must be submitted by or on 
behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156(a) define "new" evidence as 
evidence not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim(s) sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  In 
determining whether new and material evidence has been submitted, 
the Board should consider the factors of 38 C.F.R. § §§ 
3.159(c)(4)(iii) to be analogous to those in 38 C.F.R. § 3.156.  
See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-513 (1992).  

(1) Lumbosacral Strain

The Veteran's original claim of service connection for a low back 
disorder was denied in a February 1980 rating decision.  Because 
the Veteran did not appeal the February 1980 RO rating decision, 
it became final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

The RO received the instant petition to reopen the claim in 
October 2002.  For sake of clarity, the Board notes that the RO 
issued a rating decision in December 2002 finding that he had not 
submitted new and material evidence necessary to reopen the 
claim.  In particular, the RO determined that he had not 
submitted evidence showing that he had a low back disorder 
related to service.  In January 2003, the Veteran filed a letter 
in which he wrote that he wished to appeal the RO's denial.  The 
RO issued a second rating decision in February 2003, again 
denying the claim.  The RO determined that although additional 
evidence had been received, the evidence did not pertain to the 
low back claim.  The RO issued an SOC in March 2004, and in May 
2004 the Veteran perfected his appeal.  Thus, the appeal arises 
from the October 2002 petition to reopen.  

Since the prior denial in February 1980, extensive evidence has 
been associated with the claims file pertinent to the claim of 
service connection for a low back disorder.  Of note, the Veteran 
underwent a VA examination in June 2007 that specifically 
addressed whether the Veteran's low back disorder was 
etiologically related to his service.  This evidence is "new" 
because it was not before the RO in February 1980.  It is also 
"material" because directly addresses the reason the claim was 
denied in February 1980.  The Board accordingly finds that new 
and material evidence has been received to reopen the claim for 
service connection for a low back disorder.  The Veteran's appeal 
to this extent is allowed.

(2)-(3) Left Knee and Right Knee

The RO denied the Veteran's original claims of service connection 
for a left and right knee disorder in a June 2004 rating decision 
based on a determination that the evidence did not show a current 
disability that had its onset during service.  In September 2004, 
the Veteran submitted a statement in which he reiterated his 
reasons for why he felt service connection was warranted.  He did 
not, however, express dissatisfaction or disagreement with the 
June 2004 rating decision and a desire to contest the result.  
Accordingly, the September 2004 statement does not constitute an 
NOD, and because he did not appeal the June 2004 rating decision, 
it became final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  

The RO received further correspondence from the Veteran in 
September 2005, which it interpreted as a petition to reopen the 
claims.  Accordingly, the RO issued a rating decision in May 
2006, in which it denied the claims.  After receiving a timely 
NOD, the RO issued an SOC in November 2007, in which it reopened 
the claims and adjudicated them on the merits.  Regardless of the 
RO's decision to reopen and decide the claims, the Board must 
first determine whether the Veteran has submitted new and 
material evidence before evaluating the merits of the previously 
denied claims of service connection for a right knee and left 
knee disorder.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  Without the submission of new and material evidence, 
the Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999).

In this regard, the evidence associated with the claims file 
after the June 2004 rating decision includes a March 2007 private 
(non-VA) treatment note indicating that the Veteran had minor 
chondromalacia-type changes with symptoms more consistent with 
low back pathology or possible vascular claudification.  Also, 
the Veteran underwent a VA examination in July 2007 that 
specifically addressed whether the Veteran has a knee disorder 
related to his service.  The Board finds that this evidence is 
"new" because it was not before the RO in June 2004.  It is 
also "material" because directly addresses the reason the 
claims were denied in June 2004.  The Board thus finds that new 
and material evidence has been received to reopen the claim of 
service connection for a right knee and left knee disorder.  The 
Veteran's appeal to this extent is allowed.

(4) Passive-Aggressive Personality Disorder

In a January 1984 decision, the Board denied service connection 
for a personality disorder based on a determination that 
congenital or developmental defects are not diseases within the 
meaning of applicable legislation providing compensation 
benefits, as provided under 38 C.F.R. § 3.303(c).  The Board's 
decision is final.  See 38 U.S.C.A. §§ 511(a), 7103, 7104(a); 38 
C.F.R. § 20.1100.

The Veteran subsequently sought to reopen the claim in October 
2002.  The Board points out, however, that the prior claim was 
denied based on the law applicable in the case, rather than the 
evidentiary record.  Subsequent to the prior denial in January 
1984, the pertinent law has not changed.  The provisions of 
38 C.F.R. § 3.303(c) continue to define personality disorders as 
conditions not considered diseases or injuries within the meaning 
of applicable legislation.  See Terry v. Principi, 340 F. 3d 
1378, 1382-83 (Fed. Cir. 2003).  Therefore, without regard to the 
additional evidence associated with the claims file since January 
1984, the petition to reopen the claim must be denied.  There 
remains no basis for reopening the claim of service connection 
for a personality disorder.  

(5) Dizziness

The Veteran's claim of service connection for dizziness was 
previously denied by the Board in December 2008.  The Board 
denied the claim based on a determination that the evidence did 
not establish that the Veteran had a chronic disability involving 
dizziness or vertigo that was incurred in service.  At the time 
of the Board's decision, the record included the Veteran's STR 
showing complaints of dizziness associated with influenza, upper 
respiratory infections, headaches, and tonsillitis.  Also of 
record, the post-service treatment records showed continued 
complaints of dizziness also in the context of treatment for 
other disorders, such as migraine headaches, diabetes mellitus, 
and sinus pressure due to allergic rhinitis.  The record also 
included the July 2008 opinion of a VA examiner, who opined that 
the Veteran's dizziness was not related to service.  Finally, the 
record contained the Veteran's own assertions indicating that he 
had dizziness with onset during service.  The Veteran did not 
appeal the December 2008 Board decision.  Therefore, it is final 
as to the evidence of record at the time.  38 U.S.C.A. §§ 511(a), 
7103, 7104(a); 38 C.F.R. § 20.1100.

Since December 2008, the Veteran has written numerous statements 
in support of his claim.  His statements are presumed to be 
credible for purposes of determining whether new and material 
evidence has been submitted to reopen the claim.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  His statements, 
however, are duplicative of his numerous statements already of 
record at the time of the Board's December 2008 decision.  Hence, 
they are cumulative and redundant of the evidence of record in 
December 2008.  Therefore, the Veteran's own statements do not 
constitute new evidence.  See 38 C.F.R. § 3.156(a).  

Otherwise, the pertinent evidence associated with the claims file 
after the Board's December 2008 consists of a January 2009 letter 
from an airman in the U.S. Air Force, who wrote that although he 
could not state one way or another whether exposure to jet fuel 
or ground fuel had contributed to any of the Veteran's medical 
conditions, he felt that fuel specialists had very high exposure 
to fuel for the first several years of their careers.  The Board 
finds that this evidence is new, because it was not before the 
Board in December 2008.  It is not material, however, because it 
does not relate the Veteran's complaints of dizziness to his 
service, which is the reason the Board denied the claim.  Rather, 
as indicated, the airman specifically wrote that he could not 
offer an opinion on this issue.  Thus, the new evidence is not 
material, and the petition to reopen is denied.  38 C.F.R. 
§ 3.156.  

B.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, as defined in 38 C.F.R. § 3.307 
and § 3.309, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

An injury or disease incurred during active service shall not be 
deemed to have been incurred in line of duty if such injury or 
disease was a result of the abuse of alcohol or drugs by the 
person on whose service benefits are claimed.  For the purpose of 
this paragraph, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances other 
than alcohol to enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d).  

A Veteran is presumed to have been sound upon entry into active 
service, except as to defects, infirmities, or disorders noted at 
the time of the acceptance, examination, or enrollment, or where 
clear and unmistakable evidence demonstrates that the condition 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  See VAOPGCPREC 
3-2003.  

In Wagner v. Principi, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, when no preexisting 
condition is noted upon entry into service, a Veteran is presumed 
to have been sound upon entry, and the burden then shifts to VA 
to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Therefore, pursuant to Wagner, to rebut the 
presumption of soundness under 38 U.S.C.A. § 1111, there must be 
clear and unmistakable evidence that (1) a Veteran' s disability 
existed prior to service, and (2) that the preexisting disability 
was not aggravated during service.  See id.; see also VAOPGCPREC 
3-2003.  The second prong may be rebutted with clear and 
unmistakable evidence establishing that either (1) the disability 
underwent no increase in severity during service, or (2) any 
increase in severity was due to the natural progression of the 
condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) 
(citing Wagner, 370 F.3d at 1096).  By "clear and unmistakable 
evidence" is meant that which cannot be misunderstood or 
misinterpreted; it is that which is undebatable.  Vanerson v. 
West, 12 Vet. App. 254 (1999).  

The Board's duty is to assess the credibility the evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (BVA has a duty to 
assess).  Also, when there is conflicting evidence, the Board's 
duty is to assess the probative weight of the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  Where there is 
conflicting medical evidence, the Board may not ignore or 
disregard the opinion of any medical professional, but the Board 
is not obligated to accept any physician's opinion.  See Willis 
v. Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 
69.  In fact, the Board may favor one medical opinion over 
another if it offers an adequate statement of reasons or bases.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining the probative value to be assigned to a medical 
opinion, the Board must consider three factors.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry 
in determining probative value is to assess whether a medical 
expert was fully informed of the pertinent factual premises 
(i.e., medical history) of the case.  A review of the claims file 
is not required, since a medical professional can also become 
aware of the relevant medical history by having treated a Veteran 
for a long period of time or through a factually accurate medical 
history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical 
expert provided a fully articulated opinion.  See id.  A medical 
opinion that is equivocal in nature or expressed in speculative 
language does not provide the degree of certainty required for 
medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The third and final factor in determining the probative value of 
an opinion involves consideration of whether the opinion is 
supported by a reasoned analysis.  The most probative value of a 
medical opinion comes from its reasoning.  Therefore, a medical 
opinion containing only data and conclusions is not entitled to 
any weight.  In fact, a review of the claims file does not 
substitute for a lack of a reasoned analysis.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  In other words, a bare 
conclusion, even one reached by a health care professional, is 
not probative without a factual predicate in the record.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, a medical opinion will be considered probative if it 
includes clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions.  A medical opinion 
that is a factually accurate, fully articulated, and based on 
sound reasoning carries significant weight.  See Nieves-
Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions."). 

Finally, in making all determinations, the Board must fully 
consider the lay assertions of record.  A layperson is competent 
to report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(a Veteran is competent to report on that of which he or she has 
personal knowledge).  Lay evidence can also be competent and 
sufficient evidence of a diagnosis or to establish etiology if 
(1) the layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Traumatic Brain Injury

The Veteran contends that he has traumatic brain injury (TBI) due 
to being hit in the head with a mug during his first period of 
active service.  

The Veteran has also raised arguments relating to his exposure to 
jet fuel during service.  In a December 2008 decision, however, 
the Board denied service connection for toxic encephalopathy, to 
include as due to exposure jet fuel fumes during service.  In the 
decision, the Board pointed out that encephalopathy is defined as 
any degenerative disease of the brain.  See Dorland's Illustrated 
Medical Dictionary 610 (30th ed. 2003).  The Veteran did not 
appeal the Board's December 2008 decision, and the issue is not 
otherwise before the Board.  Accordingly, the Board finds that 
the scope of the present claim does not include a claim of brain 
disease due to environmental exposures during the Veteran's 
service.  See Clemons, 23 Vet. App. 1. 

The Board finds that the weight of the evidence is against the 
claim of service connection for TBI.  

The STR for his first period of active service confirms that he 
received a head wound.  In particular, a June 1969 emergency room 
note shows that the Veteran received treatment for head wound 
after arriving via ambulance.  The remaining service records, 
however, show that the Veteran did not experience further 
symptoms related to the head trauma.  In fact, at his April 1971 
service separation examination, the Veteran denied a history of 
head injury.  Although there is a notation of "eye injury," the 
STR shows that the Veteran had treatment in March 1971 related to 
getting jet fuel in his eyes.  In any event, the examining 
physician at service separation noted "no comp[lications], no 
seq[uelae]."

The Veteran's second period of active service began in July 1971.  
Shortly thereafter, in December 1971, the Veteran underwent 
treatment after putting his hand through a window after drinking 
alcohol "heavily."  He had "[n]o [history] of head injury," 
and examination revealed "[n]o evidence of head injury."  The 
impression was organic brain syndrome (OBS) secondary to acute 
alcohol intoxication, with laceration of left hand and right 
elbow.  

Later during his second period of active service, in October 
1973, the Veteran complained of  headache and sharp pain in the 
right side of his head where he had been hit in the head 3 years 
ago.  It was noted that his headaches started after "head 
trauma."  A skull X-ray series, however, was normal, and 
physical examination showed no gross defect palpable.  The 
impression was upper respiratory infection (URI).  

In July 1975, the Veteran completed a medical history form.  He 
endorsed having a history of head injury and handwrote that he 
was hit by a beer glass in 1968.  

Near the end of his second period of active service, the Veteran 
again underwent treatment at an emergency room (ER).  The 
November 1978 ER records show that he had been recently 
hospitalized for alcohol abuse.  The diagnosis was history of 
excessive drinking with hepatic damage, "possible" OBS.  

At his December 1978 service separation examination, the Veteran 
again endorsed a history of head injury.  The examining 
physician's assessment was: hit in head with bottle, 1968, 
complete recovery; no complications, no residuals.  

The Veteran's STR, in summary, shows that he suffered a head 
injury during his first period of active service.  During his 
second period of active service, the Veteran related several 
complaints to the head injury, but clinical evaluation and X-rays 
showed no residuals.  Rather, he was diagnosed with OBS due to 
alcohol use in December 1971, and "possible" OBS related to 
alcohol abuse in November 1978.  

After his January 1979 service separation, the Veteran sought 
treatment at VA.  He underwent a VA neurology consultation in 
March 1982, which noted a history of head trauma.  The assessment 
was bilateral hemisphere disease of uncertain etiology.  A VA 
head computed tomography (CT) scan in April 1982 was "normal."  

Then in March 1983, the Veteran underwent a private neurological 
evaluation related to his complaints of anxiety and depression.  
The Veteran informed the neurologist that his symptoms first 
started during service in approximately 1975, when he had a 
"run-in" with a noncommissioned officer (NCO).  Although the 
Veteran did not mention his head trauma in 1969, he reported 
"turn[ing] to alcohol in 1977 and 1978," which involved 
blackouts.  The neurologist also performed a clinical evaluation, 
including a cranial nerve examination.  The neurologist's opinion 
was that it "is difficult to say" whether the Veteran's 
symptoms are organic or psychiatric, but "I would tend to feel 
that this is not organic (excepting perhaps alcohol induced 
dementia) based on [the Veteran]s history."  The neurologist 
then noted his skepticism of the Veteran's prior psychologist 
test results (as discussed above).  The neurologist recommended 
further testing, including an EEG, but he indicated that he did 
not think the Veteran had demyelinating disease.  Rather, he felt 
that the Veteran's destructiveness and emotional instability 
primarily manifested when the Veteran was drinking.  

Approximately one week later in March 1983, the Veteran underwent 
another psychological evaluation in connection with his SSA 
disability claim.  According to the examination report, the 
"allegations were anxiety and depression."  The examiner 
reviewed "material provided by" VA discussing the Veteran's 
case.  The examiner also performed a clinical interview and 
administered the Bender-Gestalt and other objective tests.  The 
examiner reported that the testing revealed a pattern of specific 
brain damage, "probably" caused by head trauma or an organic 
lesion problem that did not exist in the Veteran's early 20's.  
This, according to the examiner, would cause anxiety, depression, 
and other emotional indicators.  There was no indication of 
malingering.  It was, therefore, the examiner's "opinion that 
[the Veteran] has been mis-diagnosed in the past, that he is an 
individual suffering from organic brain syndrome, occurring some 
time in the early part of his involvement with the Air Force," 
likely manifesting in 1974-5.  This causes marked memory deficit 
and impoverished slow perservative thinking.  The Veteran 
functioned successfully in high school, but first manifested 
restrictions in the USAF.  The examiner diagnosed OBS causing 
depression, anxiety, and insomnia.  In an April 1983 addendum, 
the psychologist explained that the Veteran had OBS due to an 
"unknown etiology"  manifesting during service, and this was 
not a personality problem, but severe depression.  He emphasized 
that his testing "clearly show[ed]" organic brain damage.  

Upon review, the Board finds that this post-service evidence, 
which was proximate to the Veteran's service separation, weighs 
against his claim.  The April 1982 CT scan was negative, which is 
consistent with the STR showing that although the Veteran had a 
head injury during his first period of active service, he had no 
complications or residuals resulting from the injury.  Rather, 
the weight of this evidence indicates that the Veteran's symptoms 
were more likely than not related to his alcohol use.  The March 
1983 neurologist directly related the Veteran's symptoms to 
alcohol.  The March 1983 examining psychologist diagnosed OBS, 
but found the etiology of the disorder "unknown."  The March 
1983 psychologist, in other words, did not specifically attribute 
the diagnosed OBS to alcohol use.  The psychologist, however, 
indicated that the Veteran's OBS likely manifested in 1974 or 
1975, which, the Board notes, is well after the claimed head 
injury and more proximate in time to the diagnosis of OBS during 
service in 1971 and 1978 attributed to alcohol abuse.  Thus, the 
Board finds that this evidence weighs against the Veteran's 
claim.  

The record on appeal then shows that the Veteran continued to 
abuse alcohol.  For instance, a March 1999 private treatment note 
indicates that he had abused alcohol for years, though he had 
since stopped.  

Yet, there is no further indication of residuals of head trauma.  
In fact, an April 2004 private head CT scan revealed normal brain 
with no evidence of mass effect, hydrocephalus, or intracranial 
hemorrhage.

The Veteran underwent a private psychological evaluation in 
October 2008.  Pertinent to the TBI claim, the Veteran described 
being hit in the head in 1969, which left him unconscious for 10 
minutes.  He reported, however, having no recurring problems 
after the accident.  He also reported having no alcohol since 
1997.  Based on the testing results and interview, the 
psychologist diagnosed cognitive disorder, NOS; anxiety disorder, 
NOS; depressive disorder, NOS; personality disorder, NOS, with 
avoidant, dependent and negativistic features.  On Axis IV, the 
psychologist noted "head injury."  The Board notes, however, 
that the psychologist did not provide an opinion regarding the 
likely etiology of these diagnoses.  In fact, the psychologist 
clarified that his diagnosis should be considered a "working 
hypothesis," and he recommended further testing.  (In reply to 
an inquiry from the Veteran, the same psychologist wrote in 
December 2008 that he did not think there was anything else he 
could due to assist in the Veteran's claim for disability 
benefits.)

More recently, the Veteran underwent a VA examination in 
September 2009.  The Veteran complained of symptoms onset in 1968 
when he was hit in the head with a beer mug, although he did not 
have any definite residuals and did not seek any medical 
attention.  Based on the examination results, the VA examiner 
diagnosed the Veteran with TBI resolved, without residuals; no 
evidence of OBS.  The examiner noted that an etiology opinion was 
not warranted because there was no evidence of residuals of head 
trauma.  The examiner explained that although the Veteran had 
head trauma in 1968, there was nothing to suggest residuals from 
this; the VA examination revealed no evidence of OBS.  In an 
addendum, the VA examiner clarified that the claims file and 
medical records were reviewed, including the SSA report 
indicating OBS.  The VA examiner found, however, that the 
Veteran's April 1971 service separation examination revealed no 
suggestion of residuals of head injury.  In fact, according to 
the VA examiner, the Veteran denied a head injury at that time, 
and headaches and dizziness were noted by the separation examiner 
as occurring in childhood.  Otherwise, the VA examiner explained, 
no records in the claims file suggested residuals of a head 
injury to include OBS.  

Finally, in October 2009, the Veteran underwent another private 
psychological evaluation.  The examiner administered numerous 
tests and reviewed the prior, October 2008 examination results.  
Based on the examination results, the examiner diagnosed the 
Veteran with cognitive disorder, NOS; PTSD; panic disorder with 
agoraphobia; dysthymia; negativistic personality disorder with 
schizoid and dependent features.  The psychologist, however, did 
not provide an opinion regarding the likely etiology of these 
disorders.  

The more recent evidence, in summary, shows that although the 
Veteran is currently diagnosed with cognitive disorder, NOS, this 
is not related to the Veteran's head injury during service.  The 
September 2009 VA examiner specifically addressed this issue and 
determined that the Veteran had TBI, but it resolved without 
residuals.  The VA examiner's assessment is highly probative 
because it was informed by the pertinent history and is, in fact, 
consistent with the other evidence of record.  Also, the VA 
examiner's opinion is not contradicted by any other evidence, 
including the October 2008 and October 2009 private examiners.  

The Veteran expressed his own opinion that he currently has 
symptoms due to the head injury during service.  In addition to 
the more general factors weighing against his credibility 
(discussed in detail below), the Veteran's assertions 
specifically regarding his TBI claim are found to be not 
credible.  Specifically, he wrote in December 2009, that he had 
no history of chronic alcoholism or alcohol abuse.  Rather, he 
wrote, he was actually diagnosed with OBS attributed to toxic 
chemical exposure as a petroleum specialist.  The Board points 
out, however, that the STR specifically reveals a diagnosis of 
OBS related to alcohol use.  Moreover, the post-service treatment 
records contain numerous indications of a history of alcohol 
abuse.  Accordingly, the Veteran's assertions are not credible.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); Caluza, 7 Vet. App. 
at 511.  

Moreover, the relationship between a head injury during service 
and the development of symptoms over a period of approximately 41 
years is a complex medical question not capable of lay 
observation and not otherwise the type of medical issue for which 
lay evidence is competent evidence.  Accordingly, the Veteran's 
conclusory lay statements are not competent or probative evidence 
supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau 
, 492 F.3d at 1376-77.

In conclusion, the Board finds that the weight of the probative 
and credible evidence is against the Veteran's claim.  In 
reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Short-Term Memory Loss and Mental Fatigue

The Veteran contends that service connection is warranted for 
short-term memory loss and mental fatigue.  The Board finds, 
however, that the weight of the evidence is against the claims.  

First, the STR shows that he denied a history of loss of memory 
or amnesia at the time of service separation in April 1971 and 
again in December 1978.  

More importantly, memory loss and mental fatigue are symptoms of 
disease rather than disease itself.  See, e.g., 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045 (listing decreased memory, 
concentration, attention, and executive functions of the brain, 
as symptoms of cognitive impairment related to residuals of TBI); 
38 C.F.R. § 4.130, General Rating Formula for Mental Disorders 
(listing memory loss as a symptom of a mental disorder).  Service 
connection is only available, however, for injury or disease 
resulting in disability.  See 38 C.F.R. § 3.303(a).  "Congress 
specifically limits entitlement to service-connected disease or 
injury where such cases have resulted in a disability.  In the 
absence of a proof of present disability there can be no claim."  
Brammer, 3 Vet. App. at 225 (citation omitted); See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007).  Accordingly, the Veteran's claim must 
be denied.  In reaching this conclusion the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

(The Board points out that should the Veteran's complaints of 
short-term memory loss and/or mental fatigue be determined to be 
a symptom of a service-connected disability, this is a matter 
that must be reserved when assigning a disability rating.)

Leg Length Difference

The Board finds that the evidence is at least in a state of 
relative equipoise in showing that service connection is 
warranted for a disability manifested by leg length difference.  

The disorder was noted at the Veteran's entrance into service, 
but not aggravated during his first period of service.  A 
December 1966 pre-induction examination notes fracture of right 
femur, not considered disqualifying (NCD).  Physical examination 
revealed the right leg 1 inch shorter than the left.  During the 
April 1971 separation examination, the Veteran denied lameness, 
loss of leg, trick or locked knee, but endorsed cramps in his 
legs and bone, joint, or other deformity.  Physical examination 
of the lower extremities was "normal."  The examining physician 
noted that the Veteran had fractured his right hip in childhood, 
but it had healed well with no complications or residuals.  Also, 
he had occasional cramps in his legs with exertion, not 
disabling.  This evidence establishes that the disorder did not 
undergo an increase in disability during the Veteran's first 
period of active service, which ended in April 1971.  See Wagner, 
370 F.3d at 1096.  

The Veteran's second period of active service began in July 1971.  
The STR does not include a copy of an entrance examination report 
for this period of active service.  Accordingly, he is presumed 
to have been sound upon entrance into service at that time.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994); cf. Smith v. 
Shinseki, 24 Vet. App. 40 (2010) (For periods of active duty for 
training or inactive duty training, the presumption of sound 
condition does not apply if an entrance examination was not 
performed prior to that period of service.).  The STR, however, 
contains clear and unmistakable evidence demonstrating that the 
condition existed before his service entrance, as demonstrated by 
the STR for his first period of active service.  Moreover, X-rays 
were taken in October 1972, which showed some deformity of upper 
shaft of right femur from childhood fracture, which healed with 
no significant residual angulation; no other osseous pathology 
noted.  

The presumption of soundness, however, is not rebutted because 
the STR for his second period of active service does not contain 
clear and unmistakable evidence demonstrating that the condition 
was not aggravated by such service.  To the contrary, various 
treatment notes from August through September 1978 show that the 
Veteran had old fracture of the right hip, now with problems 
running/aerobics.  In fact, he underwent an orthopedic 
consultation in September 1978, and it was noted that the 
shortening of his limb restricted his activities.  Finally, at 
his service separation examination in December 1978, the 
examining physician found that the Veteran had lameness due to 
right leg shorter than left secondary to fractured hip previously 
mentioned (fractured right hip in childhood).  He also had 
occasional mild stiffness that was not disabling.  This evidence 
indicates that the Veteran's preexisting leg length discrepancy 
was aggravated by his service.  Therefore, the Board does not 
find that there is clear and unmistakable evidence demonstrating 
that the condition was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Because the presumption of soundness is not rebutted, the issue 
is converted by operation of law into a question of direct 
service connection.  See Wagner, 370 F.3d at 1094.

In this regard, the Veteran, after his January 1979 service 
separation, underwent a VA examination in October 1981.  Physical 
examination at that time showed pelvic tilt to the left; 1/2" 
shortening of left lower extremity.  The remaining evidence of 
record shows that the Veteran has continued to undergo treatment 
related to the leg length discrepancy.  More recently, at a May 
2003 VA orthopedic consultation, it was noted that the Veteran 
had leg length discrepancy with the right shorter than the left 
due to remote femur fracture.  Plus, in January 2007, the Veteran 
was issued heel lifts (prosthetics) at VA podiatry.   

In light of this record, the Board finds that evidence is at 
least in a state of relative equipoise in showing that the 
Veteran has a current leg length discrepancy disorder that was 
incurred during his active service.  See Wagner, 370 F.3d at 
1094.  38 U.S.C.A. § 1111; 38 C.F.R. §§ 3.304, 3.306.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  

Lumbosacral Strain

The Veteran contends that he has a current low back disorder that 
had its onset during his service.  The Board finds that the 
evidence is at least in a state of relative equipoise in showing 
that service connection is warranted.

The STR for the Veteran's first period of active service includes 
no indication of complaints, findings, or diagnosis related to 
the low back.  At his April 1971 separation examination, the 
Veteran denied a history of symptoms.  

After entrance into his second period of active service in July 
1971, however, the STR contains numerous entries related to the 
low back.  In September 1972, he was treated for low back pain.  
Throughout October 1972, he continued to undergo treatment for 
low back pain with paravertebral muscle spasm.  In January 1973 
and March 1973, he again complained of low back pain, though 
reevaluation in March 1973 showed normal examination.  
Nonetheless, he was given convalescent leave in March 1973 due to 
low back pain and spasm of paravertebral muscles, with normal X-
rays and laboratory results.  Then in July 1974, he complained of 
low back pain for 2 weeks, and the assessment was low back pain 
secondary to muscle origin.  Several years later, in December 
1977, he underwent treatment related to his complaints of hurting 
his back climbing on a fuel truck.  X-rays were negative, and the 
assessment was lumbosacral strain.  During an examination in 
September 1978, "nothing remarkable" was found on physical 
examination, but the following week, it was determined that he 
"possibly" had low back pain secondary to his leg length 
discrepancy.  The Veteran failed to follow-up with his treatment, 
but a later note indicates that he had prior back injury in 1970 
(with no details given).  Physical examination at that time 
showed tenderness, parathesis, and muscle spasms on the right.  
X-rays revealed no significant findings except questionable 
retrospondylolisthesis.  X-rays in August 1978 showed loss of 
lordosis.  At his December 1978 separation examination, he 
endorsed a history of recurrent back pain, and the examining 
physician's assessment was recurrent back aches from being hit in 
back by airplane propeller from 1968-69, which did not require 
medical treatment.  

After service, the Veteran continued to seek treatment for 
complaints of low back pain.  At a VA examination in October 
1981, the VA examiner summarized that the Veteran had a history 
of chronic low back pain since 1981.  The examiner diagnosed the 
Veteran with chronic lumbosacral strain.  X-rays at VA in October 
1981 were normal with no post-traumatic or degenerative changes, 
and the intervertebral disc spaces were normal.

The record also shows that the Veteran filed a Worker's 
Compensation claim in June 1991 after falling off a ladder at 
work.  He was diagnosed with torsion injury to the low back with 
no evidence of radiculopathy.  The associated medical records 
note a history of low back injury during service.  

At VA in May 2003, X-rays showed thoracic spine normal except for 
slight kyphosis; lumbar spine was normal.  At an April 2004 
private consultation, however, the Veteran's contentions 
regarding his symptoms during service were noted.  It was also 
noted that he had a leg length difference.  The assessment, based 
on X-ray results, was longstanding degenerative process in the 
lumbar spine that had progressed to a form of degenerative 
spondylolisthesis at L4-5, and a leg length difference.  An 
August 2004 private MRI then showed disc bulge and degenerative 
changes at L4-5.  

With specific regard to the likely etiology of the low back 
disorder, a private physician wrote in December 2009, that it was 
his opinion that the Veteran more likely than not aggravated his 
lumbar degenerative disc disease by the longstanding work that he 
did on the flight line during service.  Similarly, in December 
2007, a private physician indicated that the Veteran had 
developed compensatory scoliosis and persistent low back pain as 
a result of the leg length discrepancy.  

The Veteran also underwent a VA examination in June 2007.  The VA 
examiner indicated that 4 volumes of the claims file were 
reviewed, plus the STR.  During the clinical interview, the 
Veteran attributed his back pain to his service.  The VA examiner 
noted that the Veteran was treated on several occasions during 
service.  He was noted to have a pre-existing scoliosis defect, 
then later, a mild facet arthropathy developed.  On physical 
examination, the VA examiner found that the Veteran walked with a 
pronated right foot and his walking was shortened due to back 
pain.  The spine had normal curvature with no gross scoliosis.  
The VA examiner also found that the Veteran's obesity caused some 
minimal functional impairment of low back problems.  The VA 
examiner also reviewed the prior X-rays.  Then, based on the 
examination results, the VA examiner diagnosed mechanical back 
syndrome due, at this time, to the Veteran's marked obesity and 
lack of physical conditioning.  

The VA examiner then explained that the Veteran's low back pain 
cannot be separated from the early injury and surgery.  His 
complaints during service showed no straight leg raising 
compromise, which suggests no serious disc or arthritic problem.  
This was consistent over multiple years during service with 
multiple examiners.  Therefore, the examiner opined, the 
Veteran's low back injury during service was temporary in nature.  
Accordingly, his current disorder is due to the Veteran's marked 
obesity and lack of physical conditioning.  The VA examiner 
clarified, however, that a low back disorder "certainly" could 
have begun by or shortly after the right hip surgery, but no 
major injury or chronic aggravation was occurring at the time of 
the Veteran's service.  Rather, it is a much later problem not 
"significantly" related to his service "whatsoever."  

The Board finds, in summary, that the evidence first shows 
complaints of low back pain during the Veteran's service.  In 
fact, he underwent treatment throughout his second period of 
active service.  At service separation, it was determined that he 
had recurrent low back aches secondary to an in-service injury.  
Plus, the post-service evidence shows continued treatment for 
symptoms diagnosed, most recently in December 2009, as lumbar 
degenerative disc disease.  Also, the evidence shows that this 
disorder is as likely as not related to his low back pain during 
service.  Moreover, a physician in December 2007 found that the 
Veteran's low back disorder developed secondary to his now 
service-connected leg length discrepancy.  

Although the June 2007 VA examiner attributed the Veteran's 
current disorder to his weight, the examiner qualified this 
opinion by opining that the disorder was not "significantly" 
related to service.  The Board finds that this opinion is 
ambiguous because it implies that there was at least some 
relation to service.  Likewise, the examiner characterized the 
Veteran's service as causing no "major" chronic aggravation, 
which also indicates that there was at least a minor aggravation 
during service.  In light of this ambiguity, the Board finds that 
the June 2007 VA examiner's opinion tends to support the 
Veteran's claim.  

For these reasons, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran has a 
current low back disability, manifested by degenerative disc 
disease that was as likely as not incurred in active service and 
aggravated by the service-connected leg length discrepancy.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.  
Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection is warranted.  

Flat Feet and Impotence

The Veteran contends that service connection is warranted flat 
feet and impotence.  The Board finds that the weight of the 
evidence is against each claim.  

First, the STR shows no complaints or diagnosis of flat feet or 
impotence.  In fact, his feet were found "normal" at his April 
1971 separation examination.  It was noted that he had a history 
of frequent urination in the past, but no recurrence.  Physical 
examination of the genitourinary system in April 1971 was 
"normal."  At his December 1978 separation examination, he 
endorsed a history of foot trouble and frequent or painful 
urination.  The examining physician indicated that the complaints 
of foot trouble referred to "feet being tender from wearing 
combat boots."  With regard to the complaints of painful 
urination, the examining physician noted that the Veteran had a 
urinary tract infection in 1969 treated successfully with no 
complications or residuals.  Clinical evaluation at service 
separation revealed "normal" feet and genitourinary system.  

The Board finds that STR is significant weight against the 
Veteran's claim, because he underwent extensive treatment during 
service, including for other orthopedic complaints involving the 
lower extremities.  Despite this treatment, there is no 
indication of flat feet or impotence.  Moreover, with specific 
regard to his claimed flat feet, he specifically complained of 
tender feet at separation, but physical examination showed normal 
feet.  This constitutes affirmative evidence showing that he did 
not suffer from flat feet during service.  See, e.g., McLendon v. 
Nicholson,  20 Vet. App. 79, 85 (2006) (citing Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (Mayer, C.J., 
dissenting) (explaining that "Negative evidence, actual evidence 
which weighs against a party, must not be equated with the 
absence of substantive evidence.")). 

Also weighing against his claims, the voluminous record on appeal 
contains no indication of flat feet for the next 27 years, until 
in December 2006, when the Veteran underwent a private foot 
evaluation.  A physical examination showed pes planus foot type.  
The Veteran walked with a pronated gait and he was advised not to 
walk barefoot.  Importantly, the Veteran did not report a history 
of flat feet, whereas treatment records relating to his other 
claims show that he often described having a history of disease.  
The Veteran also underwent podiatry consultations at VA, 
including in January 2007.  They provide no indication of flat 
feet.  

Likewise, the first indication of impotence occurs in a private 
treatment note from July 2000, where the Veteran complained of 
erectile dysfunction (ED).  A diagnosis of impotence was made at 
VA in January 2001.  The record includes numerous private records 
showing that the Veteran had ED symptoms related to family 
difficulties and alcohol use.  

In light of this evidentiary record, the Board finds that the 
weight of the evidence is against the Veteran's claims of service 
connection for flat feet and impotence.  There was no diagnosis 
during service, despite his extensive treatment for other 
complaints.  The first indication of flat feet occurred 
approximately 27 years after service.  Similarly, there is no 
indication of impotence until approximately 31 years after 
service.  The passage of so many years between his service 
separation and the medical documentation of the claimed flat feet 
and impotence is evidence against the claims.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran himself 
attributes these disorders to his service, but his assertions are 
outweighed by the objective medical evidence that shows 
otherwise.  For these reasons, the claims are denied.  The Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine, but because the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  
 
Prostate Cancer

The Veteran contends that he has prostate cancer due to Agent 
Orange exposure during service in Thailand during the Vietnam 
War.  The record on appeal includes a private surgical pathology 
report from October 2007 showing that a prostate biopsy was 
positive for cancer.  He was clinically diagnosed shortly 
thereafter.  

The Secretary of Veterans Affairs has determined that there is a 
presumptive positive association between exposure to herbicides 
and the disorders listed in 38 C.F.R. § 3.309(e), which include 
prostate cancer.  Thus, the only remaining question is whether 
the Veteran was exposed to Agent Orange during service.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The 
VA General Counsel has determined that the regulatory definition, 
which permits certain personnel not actually stationed within the 
borders of Vietnam to be considered to have served in that 
Republic, requires that an individual actually have been present 
within the boundaries of the country.  Specifically, the General 
Counsel has concluded that in order to establish qualifying 
"service in Vietnam" a Veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep water 
vessel in waters off the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute "service in the Republic of 
Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961, and ending on May 7, 1975, in the 
case of a Veteran who served in the Republic of Vietnam during 
that period).  See VAOPGCPREC 27-97.  In short, a Veteran must 
have been physically present on the landmass or inland waters of 
the Republic of Vietnam at some point during his service in order 
to establish qualifying service in Vietnam.  See Haas v. Peake, 
525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

The Court in Bardwell v. Shinseki, 24 Vet. App. 36 (2010) 
recently held that a layperson's assertions indicating exposure 
to gases or chemicals during service are not sufficient evidence 
alone to establish that such an event actually occurred during 
service.  Here, the Veteran does not contend, and his service 
records do not show, that he served in Vietnam.  Rather, as 
indicated, he asserts that he had Agent Orange exposure in 
Thailand.  The Veteran's official service department records 
establish that he served at Nakhon Phanom Royal Thai Air Force 
Base (NKP) from September 1969 to September 1970 as a mobile 
refueling specialist, distribution specialist, and fuel 
specialist.  Without service in the Republic of Vietnam, he is 
not presumed to have herbicide exposure.  See 38 C.F.R. § 3.307.  

In support of his claim, the Veteran wrote, for instance, in 
November 2009, that he could see Agent Orange residue on the 
planes at NKP while he was refueling them.  The Board finds that 
his assertions are not competent evidence.  In addition to the 
factors discussed in detail below, which weigh against his 
credibility in general, the Board points out that he wrote in 
February 2010 that he had "possible" Agent Orange exposure 
during service, which "may have caused" prostate cancer.  This 
later acknowledgement shows that the Veteran's earlier definitive 
statements asserting that he was exposed to Agent Orange are not 
reliable.  

The Veteran has also submitted numerous Internet printouts and 
articles/reports indicating that Agent Orange was used in 
Thailand.  Although these items provide some support for the 
Veteran's claim, the Board finds that they have little probative 
value.  First, they are unofficial sources (not from any official 
service department or the Department of Defense).  They are also 
speculative and based on unclear evidence.  For instance, an 
article entitled Agent Orange in Laos asserts that Agent Orange 
was sprayed in Laos under Operation Ranch Hand.  The article goes 
on to indicate that U.S. military authorities "proposed" 
establishing Thai-based capabilities, but it is unknown whether 
this actually occurred, except for testing in 1964-65.  The 
article then explains that official serve department records 
suggest (by implication) that aircraft were at stationed at NKP 
in 1970 to 71 "presumably" for defoliation use.  

The Veteran also submitted an article concerning "Operation 
Ranch Hand." It does not, however, refer to Thailand.  
Additionally, he submitted an unofficial "History of [the U.S. 
Air Force] at [NKP]," but it does not refer to Agent Orange use.  
Further, he submitted a declassified memorandum from the US 
Military Assistance Command, Thailand, which concerned "Mission 
Policy on Base Defense."  A directive attached to the memorandum 
indicates that approval from the US embassy would be required for 
any soil sterilization and/or defoliation operations on or around 
US installation.  It does not confirm that such operations were 
actually performed.  

The Veteran also printed out copies websites in support of his 
claim.  The websites, however, appear to be written by lay 
persons (other Veterans) solely for the purpose of helping other 
Veterans support their VA claims.  In other words, these websites 
constitute lay evidence, which is not competent evidence.  See 
Bardwell.  Moreover, the websites display interest and bias.  For 
instance, a website refers to a "trilogy of hypocrisy" 
indicating that the U.S. government is a "[f]ox guarding the 
henhouse."  It also informs Veterans what to include on a claim 
to support a grant of service connection.  The Board finds that 
such factors reduce the reliability of the information in the 
websites.  See Caluza, 7 Vet. App. at 511.  

These websites also include pictures claimed to be Agent Orange 
barrels.  None of the authors, however, is shown to have any 
training or expertise in identifying Agent Orange or in 
distinguishing between different types of herbicides.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

One website includes portions of an official service department 
record entitled "Project CHECO Southeast Asia Report: Base 
Defense in Thailand."  The reliability of the copy of the report 
on the website, however, is reduced because the website includes 
only portions of the "Project CHECO" report.  In any event, the 
excerpted portions of the "Project CHECO" report do not confirm 
herbicide use in Thailand at that time the Veteran was there.  

Even to the extent the "Project CHECO" report indicates that 
herbicides were used in Thailand, it specifically refers to the 
use of herbicides for vegetation control only at the perimeter of 
American bases.  The Veteran has not, at any point in his 
voluminous correspondence, indicated that he had exposure in this 
way.  Rather, he has made clear that he is claiming that he was 
exposed to herbicide exposure while refueling airplanes coated 
with herbicide residue.  As such, the "Project CHECO" report 
does not support his claim.  

For these reasons, the websites, although they provide some 
support for the Veteran's claim, contain no indicia of 
reliability sufficient to be found credible or competent 
evidence.  In summary, these items are speculative, even when 
considered in totality, and none of the articles/reports or 
websites discuss the specific circumstances of the present 
Veteran's case.  Accordingly, they do not demonstrate that the 
Veteran was exposed to an herbicide during his service in 
Thailand.  See Bardwell.  

The record on appeal otherwise contains numerous letters from 
various service departments.  In a January 2005 letter, a 
representative of the U.S. Air Force wrote that after consulting 
the Air Force Surgeon General and an expert on medical effects, 
there was no evidence of aerial spray application in Thailand.  
In fact, no records identify what types of herbicides were 
applied in Southern Asia.  Without records indicating what type 
of herbicides were used, no further determinations could be made.  

Similarly, in a February 2005 letter, the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records), states that 
they could not document herbicide use at NKP, Thailand.  Research 
indicates that herbicides were not sprayed near U.S. personnel in 
Thailand.  They were only sprayed for test purposes in Thailand 
in the mid-1960s.  

In a second letter, which was written in January 2009, JSRRC 
responded that they could not document or verify that the Veteran 
was exposed to herbicides during service in Thailand.  Research 
indicated that herbicides were sprayed in 1964 and 1965 in 
another area of Thailand, whereas NKP is not on the Department of 
Defense list of areas sprayed or tested with herbicides outside 
of Vietnam.  In addition, the available unit histories do not 
mention or document the spraying, testing, or storage of 
herbicides at NKP while the Veteran was there.  (The record also 
includes a nearly identical letter from JSRRC written in August 
2009.)  

This evidence, which originates from the service departments, 
establishes that herbicides were used in Thailand in 1964 and 
1965, which was prior to the Veteran's service in NKP from 
September 1969 to September 1970.  

The Veteran has also indicated that he was exposed to an 
herbicide while stationed at Kadena Air Force Base (AFB) in 
Okinawa, Japan.  For instance, in a January 2009 statement, the 
Veteran wrote that while stationed at Kadena AFB, he worked in a 
"tank farm storage compound," which was used to store 
herbicides.  His job was to clean and repaint the drums.  

His official record of service history does not confirm service 
at Kadena AFB.  In fact, it lists his one year of service in 
Thailand as his only foreign service.  His DD Form 214, however, 
reflects that he had 2 years of foreign service.  Importantly, 
his STR includes entries from the Kadena AFB clinic in 1974.  

In support of his claim, the Veteran submitted a copy of a prior 
Board decision in a different Veteran's case.  In that case, the 
Board found that there was credible evidence establishing a 
reasonable probability that that Veteran was exposed to 
herbicides while serving in Okinawa from 1961 to 1962.  

The Board finds, however, that this Board decision does not 
support the Veteran's claim.  First, as a general matter, prior 
Board decisions are only binding in the specific case decided.  
Therefore, the prior Board decision has no precedential value in 
the present Veteran's case.  38 C.F.R. § 20.1303.  

Moreover, a prior Board decision in another appeal is only 
pertinent if it reasonably relates to the present case.  Id.  
Here, this case is distinguishable from the prior Board decision.  
First, the Board in the prior case found that that Veteran served 
in Okinawa from 1961 to 1962.  The Veteran here, by comparison, 
served in Okinawa much later, in 1974.  Thus, even if herbicides 
were stored in Okinawa in 1961 and 1962, the present Veteran was 
not in Okinawa at that time.  Second, the Board found important 
in the prior case that that Veteran served during a time of a 
"military build-up" in the Far East.  Here, by contrast, the 
Veteran served in Okinawa in 1974, which was near the end of the 
Vietnam War.  Finally, the Board in the prior decision found that 
that Veteran's statements were credible.  Here, by contrast, the 
Board does not find that the Veteran's assertions are credible, 
as discussed in detail above.  As such, the facts of the prior 
Board decision are distinguishable and do no reasonably relate to 
the circumstances in this case.  

Otherwise, the record contains no competent evidence that the 
Veteran was exposed to herbicides while serving at Kadena AFB.  
He has offered his own opinion indicating that he had herbicide 
exposure there.  In addition to a lack of credibility, however, 
he has provide no indication that he is competent to identify or 
distinguish the herbicides listed in 38 C.F.R. § 3.307(a)(6).  

In conclusion, the Board finds that the weight of the evidence is 
against the claim of service connection for prostate cancer 
including on a presumptive basis due to herbicide exposure.  As 
the preponderance of the evidence is against the claim, the Board 
must deny the claim and the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Hemorrhoids

The Veteran is seeking service connection for hemorrhoids, but 
the Board finds that service connection is not warranted.  

At entrance into his first period of active service in December 
1966, the Veteran denied rectal disease, and physical examination 
of the anus and rectum was "normal."  In February 1970, he was 
treated for internal hemorrhoids with no bleeding.  At his 
service separation examination in April 1971, the Veteran 
endorsed a history of rectal disease.  The examining physician 
noted that the Veteran had had hemorrhoidectomy in 1965 with no 
complications and no residuals.  Clinical evaluation of the anus 
and rectum was "normal." 

Upon review, the Board finds that the Veteran was sound upon 
entry in December 1966 because hemorrhoids were not noted at 
service entrance.  The Board also finds that there is not clear 
and unmistakable evidence showing that hemorrhoids preexisted 
this period of active service.  Although the separation 
examination indicates that the Veteran underwent a 
hemorrhoidectomy in 1965, which was prior to his December 1966 
service entry, the examining physician did not make clear whether 
this was based on clinical evidence or the Veteran's own history.  
Importantly, the Veteran's own account does not constitute the 
type of evidence that would serve as the basis for a finding that 
hemorrhoids preexisted service.  Paulson v. Brown, 7 Vet. App. 
466 (1995).  Accordingly, the presumption of soundness is not 
rebutted.  

The STR does not contain a copy of an entrance examination report 
for the Veteran's second period of active service.  Accordingly, 
he is presumed to be sound upon entry in July 1971.  See Doran, 6 
Vet. App. at 268.  The record, however, contains clear and 
unmistakable evidence that hemorrhoids preexisted this period of 
service.  As indicated, hemorrhoids were treated in February 
1970, during the Veteran's first period of service.  The record 
does, by contrast, contain clear and unmistakable evidence that 
hemorrhoids were not aggravated during his second period of 
active service.  In November 1973, the Veteran reported new 
symptoms starting two days prior.  It was also noted that he had 
a chronic history of hemorrhoids with surgery years ago.  Also, 
at his December 1978 separation examination, the Veteran endorsed 
a history of rectal disease.  The examining physician noted that 
the Veteran had undergone hemorroidectomy in 1965 and again in 
1973.  Upon clinical evaluation, however, the anus and rectum was 
"normal."  The Board finds that the separation examination 
constitutes clear and unmistakable evidence that although the 
Veteran's preexisting hemorrhoids were symptomatic during 
service, the disorder was not aggravated during that period of 
service.  The Board reiterates that flare-ups of a preexisting 
disorder during service are not sufficient to be considered 
aggravation unless the underlying disability (as contrasted to 
symptoms) has worsened, which is not indicated by the STR here.  
See Crowe, 7 Vet. App. at 247-48.

The post-service evidence, which documents hemorrhoids, provides 
no indication that he has hemorrhoids related to his treatment 
during service.  

In short, the record contains clear and unmistakable evidence 
that the Veteran's hemorrhoids existed prior to his second period 
of active service and were not aggravated therein.  Hence, the 
presumption of soundness is rebutted.  Service connection is not 
warranted once the presumption of soundness under section 1111 is 
rebutted.  See Wagner, 370 F.3d at 1096.  Therefore, the 
Veteran's claim is denied.

Lay

In deciding each of these claims, the Board has carefully 
considered the Veteran's own lay assertions.  The Board finds, 
however, that he is not credible.  Dalton v. Nicholson, 21 Vet. 
App. 23, 36 (2007).  In determining credibility, the Board may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  See Caluza, 7 
Vet. App. at 511.  

Here, in addition to the specific reasons discussed above, 
several other factors weigh against the reliability of the 
Veteran's statements.  For instance, the Veteran has demonstrated 
a tendency to not accurately report his own his history.  Of 
note, he wrote in support of his PTSD claim that he had been 
diagnosed with PTSD at a Vet Center.  (He also told this to a 
private psychologist in July 2003, as indicated.)  Contradicting 
his assertions, however, the Vet Center records actually show 
that he was not diagnosed with PTSD.  In fact, the Vet Center 
therapist who evaluated him in October 2000 specifically found 
that the Veteran did not meet the DSM-IV criteria for a PTSD 
diagnosis.  Consistent with these inconsistencies, a VA PTSD 
examiner in September 2009 characterized the Veteran as "not a 
good historian." 

In summary, this VA and non-VA evidence weighs against the 
reliability of the Veteran's assertions because it shows that he 
has a history of misrepresenting or mischaracterizing his own 
past history.  Thus, the Board finds that the Veteran's own 
assertions are not credible evidence supporting his claims.  See 
Dalton, 21 Vet. App. at 36; Wood, 1 Vet. App. at 193; Caluza, 7 
Vet. App. at 511.  


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, the appeal 
to this extent is allowed.

As new and material evidence has been received to reopen the 
claim of service connection for a right knee disorder, the appeal 
to this extent is allowed, subject to further action as discussed 
hereinbelow.

As new and material evidence has been received to reopen the 
claim of service connection for a left knee disorder, the appeal 
to this extent is allowed, subject to further action as discussed 
hereinbelow.

The petition to reopen the claim of service connection for a 
personality disorder is denied.   

Because new and material evidence has not been received regarding 
the petition to reopen the claim of service connection for a 
disorder manifested by dizziness, the appeal to this extent is 
denied.   

Service connection for residuals of traumatic brain injury is 
denied.

Service connection for short-term memory loss is denied.

Service connection for mental fatigue is denied.

Service connection for leg length discrepancy is granted.  

Service connection for a low back disability, manifested by 
degenerative disc disease, is granted.  

Service connection for flat feet is denied.  

Service connection for impotence is denied.  

Service connection for prostate cancer is denied.  

Service connection for hemorrhoids is denied.  


REMAND

In February 2009, the RO issued a rating decision granting 
service connection for pseudofolliculitis barbae with scars.  The 
RO assigned a noncompensable (0 percent) rating effective 
September 23, 2005.  In March 2009, the RO received a statement 
from the Veteran in which he wrote regarding the "Denial of 
Compensation by Rat[ing] the Claim at zero [percent]."  He felt 
the RO's decision "should be reversed."  The Board notes that 
the Veteran's March 2009 statement expresses dissatisfaction with 
the RO's February 2009 decision and a desire to contest the 
result.  Accordingly, the Veteran's March 2009 statement 
constitutes a notice of disagreement (NOD).  See 38 C.F.R. 
§ 20.201.  The RO then issued a second rating decision in 
November 2009 increasing the service-connected disability rating 
from noncompensable to 10 percent effective September 22, 2009.  
Although the RO also issued a supplemental statement of the case 
(SSOC) in November 2009, they did not issue a statement of the 
case (SOC).  The Board finds, consistent with a July 2010 
statement from the Veteran's representative, that the November 
2009 SSOC is not adequate because it did not inform him of his 
right to appeal and the other requirements of 38 C.F.R. §§ 19.29 
and 19.30.  Accordingly, the matter must be remanded to the RO 
for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

The Board also finds that further development is necessary on the 
Veteran's claims of service connection for (1) a right knee 
disorder; (2) a left knee disorder; (3) chronic tonsillitis; (4) 
strep throat; (5) psychiatric disability, to include major 
depression and PTSD; plus the claims for increased ratings for 
(6) migraine headaches; (7) bilateral hearing loss; and (8) a 
TDIU.  

With regard to the knees, the Veteran underwent a VA examination 
in September 2007.  The VA examiner opined that the Veteran's 
obesity causes significant aggravation of the injury, if not 
almost all of the mild excess change noted in the X-rays.  The VA 
examiner also opined, however, that the Veteran's initial knee 
injury during service "may even have been significantly 
affected" by the use of his leg during service due to the 
preexisting leg length discrepancy.  The Board finds that the VA 
examiner's opinion indicates that the Veteran may have a current 
knee disorder proximately due to or aggravated by the now-
service-connected leg length discrepancy disability, but the 
examiner's opinion is unclear and equivocal on this issue.  Thus, 
the VA examiner's opinion is inadequate to decide the claims and 
a new VA examination is necessary.  
With regard to the claimed chronic tonsillitis and strep throat, 
the Veteran has described the scope of the two claims very 
broadly.  Therefore, the Board finds that the claims are not 
limited to these disorders alone, but also encompass a claim of 
service connection for any disorder of the throat.  See Clemons, 
23 Vet. App. 1.  In this light, the service treatment record 
shows that the Veteran underwent repeated treatment during 
service for sore throat symptoms variously diagnosed as upper 
respiratory infection, pharyngitis, and tonsillitis.  He was also 
treated for strep throat.  The more recent post-service evidence, 
including a September 2007 VA examination (addressing claimed 
sinusitis), shows an assessment of chronic tonsillitis and tonsil 
hypertrophy.  In December 2008, a private ear, nose, and throat 
(ENT) physician wrote a letter (addressing the Veteran's sleep 
apnea) characterizing the Veteran as having chronic tonsillitis 
episodes in the 1970s.  The Veteran has not been afforded a VA 
examination to specifically address whether his chronic 
tonsillitis had its onset during service.  In light of this 
evidence, the Board finds that a VA examination is necessary.  

As to his psychiatric disability claim, the Board acknowledges 
that VA has done substantial development with regard to this 
claim.  The service records show that the Veteran was seen for 
psychiatric complaints, and, as noted in the December 2008 
remand, an in-service stressor concerning the aircraft crashes in 
Thailand was corroborated.  As the Board noted in the December 
2008 remand, a July 2008 VA examination report includes a medical 
opinion that the Veteran does not have any mental disability 
other than a personality disorder, a conclusion also reflected in 
the September 2009 VA examination report.  An October 2009 
private psychiatric examination report indicates, however, that 
the psychologist diagnosed the Veteran as having several 
psychiatric disabilities, including PTSD.  In light of these 
conflicting diagnoses, the Board finds that the Veteran must 
again be afforded a VA psychiatric examination to determine 
whether he has PTSD, and if so, whether it is due solely to the 
confirmed stressors involving the two aircraft crashes at Nakhon 
Phanom Royal Thailand Air Force Base, or whether he has any other 
psychiatric disability for which service connection may be 
granted that is related to or had its onset in service or was 
caused or aggravated by a service-connected disability.  
McLendon, 20 Vet. App. at 79. 

With regard to the increased rating claim for migraine headaches, 
the Veteran submitted a two letters, from January 2009 and July 
2010, from a private physician indicating that he complained of 
headaches becoming more severe and disabling.  Furthermore, the 
Veteran wrote in December 2009 that his headaches were worse and 
prevented employment.  

Similarly, with regard to the increased rating claim for 
bilateral hearing loss, the Board previously denied a claim for 
an increased rating in December 2008.  Subsequently, the Veteran 
has indicated that his hearing loss disability has worsened.  In 
fact, the Veteran's wife wrote in November 2009 that his hearing 
loss had become significantly worse.  

As such, the Board has no discretion and must remand these two 
increased rating claims to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of his service-connected migraine 
headaches and bilateral hearing loss.  See 38 C.F.R. §§ 3.326, 
3.327 (reexaminations will be requested whenever VA determines 
there is a need to verify the current severity of a disability, 
such as when the evidence indicates there has been a material 
change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

With regard to the issue of entitlement to a TDIU, the Board 
granted service connection above for disabilities manifested by 
leg length discrepancy and a low back disorder.  Assignment of an 
initial evaluation for these now-service connected disabilities, 
as well as the resolution of the Veteran's claims that are in 
appellate status, may impact whether the Veteran satisfies the 
schedular (numerical) requirements for a TDIU rating, as set 
forth in 38 C.F.R. § 4.16(a).  As such, the claims are 
inextricably intertwined and must be considered together, and a 
decision by the Board on the Veteran's TDIU claim would, at this 
point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the issues are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must issue the Veteran an SOC with 
respect to his claim for a higher initial 
rating for the service-connected 
pseudofolliculitis barbae with scars, to 
include notification of the need to timely 
file a Substantive Appeal to perfect his 
appeal on the issues.

2.  After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the claims 
folder, the RO should schedule the Veteran 
for an appropriate VA examination(s) to 
determine the nature and likely etiology of 
the claimed right and left knee disorders, 
and the claimed chronic tonsillitis and strep 
throat.  The entire claims file, including a 
copy of this remand, must be made available 
to the examiner(s) for review.  

Accordingly, the examiner(s) is asked to 
review the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based on the 
record review and examination results, the 
examiner is asked to address the following:

(a) Does the Veteran have a current right 
and/or left knee disorder that at least as 
likely as not had its onset during his active 
service, was incurred therein, or is otherwise 
related to his active service?  If the 
examiner determines that the Veteran does not 
have a current right and/or left knee disorder 
that began during his active service,  the 
examiner is requested to provide an opinion as 
to whether it is at least as likely as not 
that he has a current right and/or left knee 
disorder that was caused or aggravated by 
(i.e., permanently worsened beyond the natural 
progression of the disorder) as a consequence 
of the service-connected leg length 
discrepancy or low back disability (manifested 
by degenerative disc disease)?

(b) Does the Veteran have a current throat 
disorder (including, but not limited to 
chronic tonsillitis, tonsillar hypertrophy, 
and/or strep throat) that at least as likely 
as not had its onset during his active 
service, was incurred therein, or is otherwise 
related to his active service?  

In making these determinations, the 
examiner(s) is asked to address the Veteran's 
own statements regarding the continuity of 
his symptomatology since service.

Accordingly, the examiner(s) should prepare a 
printed (typewritten) report setting forth 
all examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative that 
the examiner(s) offer a detailed analysis for 
all conclusions and opinions reached 
supported by specific references to the 
Veteran's claims file, including the in-
service and post-service medical records, and 
the Veteran's lay assertions, as indicated.  

3.  After associating any pertinent, 
outstanding records with the claims folder 
afford the Veteran a VA psychiatric 
examination.  The claims folder should be 
made available and reviewed by the examiner, 
and all appropriate tests should be 
conducted.  The examiner must diagnose all 
psychiatric disabilities found to be present.  
The examiner must rule in or exclude a 
diagnosis of PTSD and state whether it is at 
least as likely as not that any psychiatric 
disability found to be present is related to 
or had its onset in service or was caused or 
aggravated by a service-connected 
disability(ies).  In doing so, the examiner 
must acknowledge and discuss the October 2009 
private psychiatric evaluation report 
prepared by Dr. Larry Kubiak, a psychologist, 
as well as the July 2008 and September 2009 
VA psychiatric examination reports.  All 
findings and conclusions should be set forth 
in a legible report.

4.  The RO should also schedule the Veteran 
for an appropriate VA examination to 
determine the nature and severity of the 
service-connected migraine headaches.  The 
entire claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner is asked to review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake any indicated 
studies.  

Based on the examination results, the 
examiner should provide an assessment of the 
current nature, extent, frequency, and 
severity of the Veteran's service-connected 
disability.  

The VA examiner, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale for 
all opinions and conclusions reached.  Also, 
specific references to the Veteran's claims 
file, including all pertinent medical 
records, and the Veteran's lay assertions 
should be provided, as appropriate.

5.  The RO should also schedule the Veteran 
for a VA audiological examination to 
determine the nature and severity of the 
service-connected bilateral hearing loss.  
The entire claims file, including a copy of 
this remand, must be made available to the 
examiner for review.  Accordingly, the 
examiner is asked to review the pertinent 
evidence, including the Veteran's lay 
assertions, and undertake all indicated 
tests, including an audiological evaluation 
with a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry 
test.  

The examiner, accordingly, should provide 
results conforming to VA regulations 
governing evaluation of hearing loss.  Also, 
the examiner should fully describe the 
functional effects of the Veteran's hearing 
loss disability.

The VA audiological examiner, in a printed 
(typewritten) report, should set forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  Also, specific references to the 
Veteran's claims file, including all 
pertinent medical records, and the Veteran's 
lay assertions should be provided, as 
appropriate.

6.  The RO should also schedule the Veteran 
for an appropriate VA examination(s) to 
ascertain whether the service-connected 
disabilities alone preclude him from 
performing all forms of substantially gainful 
employment.  The entire claims file, 
including with a copy of this remand, must be 
made available to the examiner(s) for review.  

Accordingly, the examiner(s) should review 
the pertinent evidence, including the 
Veteran's lay assertions, and also undertake 
any indicated studies.  Then, based on the 
examination results and record review, the 
examiner should opine as to whether the 
Veteran's service-connected disabilities 
alone (i.e., without regard his nonservice-
connected disabilities or age) are 
cumulatively productive of an overall level 
of incapacity sufficient to prevent him from 
securing and following any form of 
substantially gainful employment consistent 
with his educational and occupational 
experience.    

To the extent the Veteran is scheduled for 
multiple VA examinations, the Board requests 
that each examiner take into account all of 
the Veteran's service-connected disorders 
cumulatively when rendering an opinion as to 
unemployability.

The examiner(s) should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the examiner 
offer a detailed analysis for all conclusions 
and opinions reached supported by specific 
references to the Veteran's claims file, 
including the post-service medical records 
and the Veteran's lay assertions.  

7.  Then readjudicate the remanded claims in 
light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
remains denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons and 
bases for all determinations, and affords the 
appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


